DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 26-34 in the reply filed on 12/22/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 recites the limitation "the magnet frame" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 26-30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katada (US 2017/0216884) in view of Jin et al. (US 9614425).
In re claim 1, Katada, in figures 1-5, discloses a vibrating actuator, comprising: a magnet arrangement including at least one magnet (3); a hollow member comprising at least one coil member with a coil (5) transversally surrounding a cavity forming a longitudinal passageway for receiving the magnet arrangement and permitting a 
In re claim 2, Jin discloses that the indentations have a concave or polygonal shape (as seen in figure 1 and 2).
In re claim 3, Jin discloses the elastic elements but does not discuss the claimed material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen copper beryllium or any other known material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
In re claim 4, Katada, in figures 1-5, discloses that the magnet arrangement comprises two magnets arranged with same polarities facing each other (see paragraph 22) and wherein the hollow member comprises one coil member (5).
In re claim 5, Katada discloses two magnets arranged with same polarities facing each other (see paragraph 22) but does not disclose additional coil and magnet. Jin however teaches that a two coil with three magnet arrangement is known in the art. 
 In re claim 6, Katada, in figures 1-5, discloses that coil membrane interfaces are provided at the longitudinal outer ends of the coil members (this is not explicitly shown but is necessary for the device to function since the coil experiences high longitudinal forces and needs to be attached in place with membranes at longitudinal ends so that it doesn’t move).
In re claim 7, Katada, in figures 1-5, discloses that the magnet arrangement further comprises a magnet frame (4) at least partially enclosing the at least one magnet.
In re claim 8, Katada, in figures 1-5, discloses that the hollow member is fixed to a chassis and stationary and the magnet arrangement performs a linear longitudinal vibratory movement (inherent function to produce vibration).
In re claim 9, Katada, in figures 1-5 teaches the claimed invention except for the moving and stationary part being opposite. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have reversed the moving and stationary parts (coil and magnets), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
In re claim 10, Katada, in figures 1-5 teaches that the magnet arrangement and the hollow member are flat and rectangular (as seen in figure 1).
In re claim 26, Katada/Jin discloses the claimed device except for showing screws being used to attach the frame and the hollow member. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used screws or any other known attachment structure, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. Please note that in the instant application, page 10, paragraph 2, applicant has not disclosed any criticality for the claimed limitations, in fact, other attachment ways are disclosed.
In re claim 27, Jin discloses that the elastic elements have a bone-like structure (as seen in figure 1).
In re claim 28, Katada, in figures 1-5 teaches that the magnet arrangement comprises the magnet frame made of a rigid material (4, inherent function for proper functionality).
In re claim 29, the claimed frequency adjustment limitations are optional and are thus not given significant weight.
In re claim 30, Katada, in figures 1-5 teaches a cylindrical shape (as seen in the figures; in the same way as shown by the applicant).
In re claim 32, Katada, in figures 1-5, discloses that the magnet arrangement comprises two magnets arranged with same polarities facing each other (see paragraph 22) (using glue as an attachment method is commonly known and would have been obvious to one of ordinary skill in the art).
Claims 31 and 33-34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Katada (US 2017/0216884) in view of Jin et al. (US 9614425) and Endo (US 2014/0084710).
In re claim 31, Katada teaches the claimed device, but does not show a spacer or additional coil and magnet. Jin however teaches that a two coil with three magnet arrangement is known in the art. Endo teaches that a spacer (12e) is known in the art to be between two coils. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used additional coil/magnet as taught by Jin in the device of Katada to provide redundancy and position a spacer between the coils as taught by Endo to provide longer field propagation over the magnets.
In re claim 33, Katada teaches the claimed device including coil/membrane interfaces (this is not explicitly shown but is necessary for the device to function since the coil experiences high longitudinal forces and needs to be attached with the membranes so that it doesn’t move), but does not show a spacer or additional coil. Jin however teaches that a two coil with is known in the art. Endo teaches that a spacer (12e) is known in the art to be between two coils. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used additional coil/magnet as taught by Jin in the device of Katada to provide redundancy and position a spacer between the coils as taught by Endo to provide longer field propagation over the magnets.
In re claim 34, Endo teaches the two coils having a cavity inside to fit the space (as seen in figure 2) and an interface member on each coil (12b, 12c).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alexander Talpalatski/           Primary Examiner, Art Unit 2837